DETAILED ACTION
Claims 1-12, 17-19, 24-28 and 33-53 are under current examination.
Any rejection(s) not reiterated herein have been withdrawn due to the claim amendments, including the 112(b) rejection. The previous 103 rejection of claims 1-12, 17-19, 24-28 and 33-51 has been modified to address the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112, 1st para., New Matter-Necessitated
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 17-19 and 24-28, 33-51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
See independent claims 1 and 34 which are directed to the following amendments (in part): wherein the composition does not contain peptone, dextran or another polysaccharide with a molecular weight above 5000. Note that the limitation “another polysaccharide with a molecular weight above 5000” is considered new matter. See Remarks, p. 10 (filed 11/12/2020) wherein Applicant points to para. 32 and 33 of the instant specification for support; however, the Office can find no support for such an exclusion as originally filed. Note that this limitation is directed to a wide scope of structures.
Appropriate correction is required. Dependent claims fall herein.
Claim Rejections - 35 USC § 103
New (claims 52-53) and Modified (claims 1-12, 17-19, 24-28 and 33-51)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loudon (US Patent 6258362), Vellom (US Patent 9132184) and Bedu-Addo (Pharmaceutical Tech., 2004-previously cited). All references have been previously cited.
See independent claim 52 which is directed to (in part): a composition comprising a virus consisting of a live, attenuated or genetically modified HSV-2 or HSV-1 (of any concentration), 
at least two pharmaceutically acceptable excipients, wherein one of the excipients is an amino acid consisting of about 10 mM histidine and optionally glutamine, 
wherein one of the excipients is about 10% w/v sucrose or trehalose, and about 50 mM glutamate, 
and wherein the composition has a pH of about 6.5 to 7.5, and the composition is in a dried form; see new claim 52.
Claim 53 is directed to (in part): the composition of claim 52, wherein the composition does not contain peptone. 
Loudon describes a dried pharmaceutical composition dispersible in an aqueous liquid comprising an attenuated herpes virus, sugar (including sucrose and/or trehalose), an amino acid mixture, sodium glutamate and buffer; see abstract and col. 3, lines 45+. The inventor describes a dried composition comprising mixed 
Loudon does not explicitly teach a composition comprising at least two pharmaceutically acceptable excipients, wherein one of the excipients is an amino acid consisting of histidine at a concentration of about 10 mM (and optionally glutamine) and wherein one of the excipients is sucrose or trehalose at a concentration of about 10% w/v, and glutamate at a concentration of about 50 mM. 
Vellom describes stabilizing viral vaccines by lyophilization, including HSV-1 and HSV-2; see whole document and col. 7, lines 14+. The inventor provides that the viral vaccine may include albumin (0.1%) as a stabilizer and histidine (10mM) and potassium glutamate (50mM) as buffer components; see col. 5, lines 10+. 
Bedu-Addo teaches lyophilization formulation development; see title. The author teaches that the goal of the formulations scientist is to identify the right formulation conditions, the right excipient in optimal quantities, and the right dosage form to maximize stability, biological activity and safety of a product; see p. 10. See p. 12 which provides different excipients in a lyophilized formulation, including a buffer that undergoes minimal pH change during freezing including a Tris or histidine buffer (col. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings by Loudon and incorporate a histidine as a buffer component in the composition as taught by Vellom. One would have been motivated to do so because histidine buffers undergo minimal pH change during freezing as taught by Bedu-Addo.
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare compositions comprising various concentrations of histidine, sucrose or trehalose, and glutamate. One would have been motivated to do so in order to provide maximum stability of the solution for lyophilization. Separately, it would be expected that a very high concentration of HSV in the composition would require different optimal conditions, including different concentrations of excipients, compared to a composition comprising a very low concentration of HSV; it would have been obvious for one of ordinary skill in the art to ascertain the most optimal conditions for compositions comprising different concentrations of HSV.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art (e.g. using an empirical approach in optimizing a formulation, various ingredients are used in viral vaccines, such as histidine or glutamate, etc.).
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
It is noted here that claim 52, lines 10+ are directed to both functional and product-by-process limitations. 
Given the structure has been met by the prior art, the functional limitation(s) must also be met. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Determination of patentability is based on the product itself. Once a product appearing to be substantially identical is found, the burden shifts to the applicant to show an unobvious difference; see MPEP 2113. Further, it would be expected for the ordinary artisan to use different pfu/ml of virus in the method for preparation of the solution for lyophilization followed by optimization thereof for the gain of maximizing stability, biological activity and safety of a product. 
The claims are not free of the prior art.
Claims 1-12, 17-19, 24-28 and 33-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loudon (US Patent 6258362), Bedu-Addo (Pharmaceutical Tech., 2004-previously cited), Vellom (US Patent 9132184), DaCosta (J. Virol., 2000) and Johnston (US Patent 6267967).
Loudon describes a dried pharmaceutical composition dispersible in an aqueous liquid comprising an attenuated herpes virus, sugar (including sucrose and/or trehalose), an amino acid mixture, sodium glutamate and buffer; see abstract and col. 3, lines 45+ and instant claims 1,2,4, 6-8, 16, 27 and 28. The inventor describes a dried composition comprising mixed amino acids, TRIS buffer and sodium glutamate; see col. 3, lines 62+ to col. 4, lines 1-15 and instant claims 2, 3 and 6. See Example 1, col. 6 and Example 2, col. 7 which provides a lyophilized composition with a pH of about 7 comprising a genetically modified HSV-2, 5% sucrose, about 138 mM NaCI, mixed amino acids and 0.5% sodium glutamate; see instant claims 3 and 17 as well as claims 9-12 and 40 (in part, see 103 rejection below). Loudon teaches the process of freeze-drying a composition and a moisture content of the lyophilized product as below 5%; see col. 5, lines 15+ and 35+ and instant claims 24 and 25. It is noted here that Loudon teaches that peptone, a stabilizer, may be substituted; the inventor provides that such substitution may include dextran or polysaccharide with a molecular weight above about 5000, other mixed amino acids of vegetable or bacterial origin, or other material of animal origin for stabilizing the virus and in the manufacture of dried stabilized virus composition for vaccine use; see col. 3, lines 46+ and col. 4, lines 38+. Thus, Loudon teaches that the peptone stabilizer can be substituted.
Loudon does not explicitly teach a composition comprising 1 to 50 mM histidine (claims 1 and 34); one or more salts selected from NaCl, CaCl2 and KCl (claim 4); urea and/or albumin (claim 5); 1 to 100 mM sodium glutamate (claims 7,10, 38 and 39); 10 to 200 mM or 80 to 160 mM NaCl (claims 8,10, 35, 41 and 45); 5 to 20 mM histidine (claims 9, 36, 40 and 44); 50 mM potassium glutamate or other various concentrations 7 pfu/ml (claims 19, 43 and 47); a kit comprising a first container containing the dried composition of claim 16 and a second container containing an aqueous solution for reconstituting the dried composition (claim 33).
Bedu-Addo teaches lyophilization formulation development; see title. The author teaches that the goal of the formulations scientist is to identify the right formulation conditions, the right excipient in optimal quantities, and the right dosage form to maximize stability, biological activity and safety of a product; see p. 10. See p. 12 which provides different excipients in a lyophilized formulation, including a buffer that undergoes minimal pH change during freezing including a Tris or histidine buffer (col. 1), sucrose as an inert stabilizer (or non-reducing, col. 2) as well as a bulking agent and a tonicity adjuster (col. 1-2). Col. 2, p. 12 also provides that sodium chloride is a good tonicity adjuster. The author teaches that the formulation should be optimized (e.g. buffer, pH, ionic strength, stabilizers) in order to provide maximum stability of the solution before lyophilization; see p. 16, col. 2.
Vellom describes stabilizing viral vaccines by lyophilization, including HSV-1 and HSV-2; see whole document and col. 7, lines 14+. The inventor provides that the viral vaccine may include albumin (0.1%) as a stabilizer and histidine (10mM) and potassium glutamate (50mM) as buffer components; see col. 5, lines 10+. Vellom teaches that the glutamate may be either a sodium or potassium salt; see col. 5, lines 57+.
Da Costa is cited for teaching the double deletion mutant of HSV-2, dl5-29; see whole document. The authors teach that this mutant strain possesses an increased level of safety but is still highly immunogenic; see abstract and instant claims 18 and 19.
It is noted here that p. 7 of the instant specification, para. 3, provides that the term dl5-29 may be used interchangeably with ACAM529 and HSV-529.
Johnston is cited for teaching a method of purifying herpesviruses from host cells; see col. 3, lines 12+.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings by Loudon and use a histidine buffer in the composition as a substitute buffer to Tris given both buffers undergo minimal pH change during freezing as taught by Bedu-Addo. One would have been motivated to do so for the advantage of optimizing the formulation in order to provide maximum stability of the solution for lyophilization. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a purified herpes virus in the composition described by Loudon wherein the purification method for HSV leads to low amounts of host cell DNA in a solution or per a dose. One would have been motivated to do so in order to avoid contamination from host cell DNA. Further, a method of purifying HSV-2 from host cells is described by Johnston.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a purified known recombinant strain, such as HSV529. One 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include other known stabilizer/buffer agents, including albumin, sucrose, histidine, and/or potassium or sodium glutamate at various concentrations for optimizing the formulation. One would have been motivated to do so in order to provide maximum stability of the solution for lyophilization. Separately, it would be expected that a very high concentration of HSV in the composition would require different optimal conditions, including different concentrations of excipients, compared to a composition comprising a very low concentration of HSV; it would have been obvious for one of ordinary skill in the art to ascertain the most optimal conditions for compositions comprising different concentrations of HSV.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising a container comprising the lyophilized composition and another comprising an aqueous solution for reconstituting the composition. One would have been motivated to do so for a gain of keeping the two together for convenience and for storing until use.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art (e.g. using an empirical approach in optimizing a formulation, various ingredients are used in viral vaccines, such as histidine or glutamate, purifying the virus via known purification methods of the prior art, HSV-529 is a known recombinant strain, etc.).
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
It is noted here that claims 1, 34 and 48-51 have been amended to further incorporate both functional and product-by-process limitations. 
See claim 1 used as a representative claim for the following limitation: wherein the composition is in a dried form and following storage for 6 months at 5º + 2ºC, the composition retains an infectious titer within 0.25 Log10 pfu/mL of the titre measured after the composition is dried, when the viral titres in the composition are between 107 to 105 pfu/mL before drying. 
The underlined portion of the claim above represents a functional limitation. Given the structure has been met by the prior art, the functional limitation(s) must also be met. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
The italicized portion of the claim above represents a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Determination of patentability is based on the product itself. Once a product appearing to be substantially identical is found, the burden shifts to the applicant to show an unobvious difference; see MPEP 2113. Further, it would be expected for the ordinary artisan to use different pfu/ml of virus in the method for preparation of the solution for lyophilization followed by optimization thereof for the gain of maximizing stability, biological activity and safety of a product. 
 directed to a product-by-process limitation wherein the herpesvirus is grown using serum-free media.
The claims are not free of the prior art.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Applicant argues that Loudon does not teach or suggest excluding vegetable peptone and dextran or another polysaccharide with a MW above 5000 from compositions disclosed.
In response, the argument is not clear for it is well-understood and routine for one of ordinary skill in the art to substitute one excipient for another known and characterized excipient in order to optimize the compositions. See the teachings by Bedu-Addo which describe optimizing formulations for maximum stability. Separately, Loudon specifically teaches substituting peptone for other stabilizers, such as other material of animal origin; see col. 4, lines 38+. Note that Vellom teaches a viral vaccine comprising albumin (0.1%) as a stabilizer and histidine (10mM) and potassium glutamate (50mM) as buffer components; however, Applicant did not address this. 
Applicant argues that the cited art fails to teach the limitations of claim 52 because the art fails to teach or suggest compositions consisting of only a live, attenuated or genetically modified HSV-2 or HSV-1 in addition to “about 10 mM histidine”, “about 10% w/v sucrose or trehalose”, and “about 50mM glutamate”. 
In response, the argument is not clear. Loudon describes an attenuated herpes virus and Da Costa describes a mutant strain of HSV-2 as highly immunogenic. Note that claim 52 does not indicate the actual concentration of herpesvirus in the composition and it would expected for one of ordinary skill in the art to optimize the conditions of the composition accordingly in view of the excipients present and concentrations thereof. One of ordinary skill in the art would determine if a composition with a high concentration of virus would require the same or different conditions for a composition with a low viral concentration for maximum stability for lyophilization.
Applicant points to the Li declaration (11/13/2017) for teaching that the herpesviruses are particularly labile, formulating a composition to stabilize a herpesvirus vaccine was challenging and represented a major undertaking in an unpredictable field. Applicant contends that the inventors have attempted numerous other approaches and formulations before arriving at the claimed compositions. Applicant also argues that one of ordinary skill in the art would not have been able to predict whether the specific stabilizing solution for flavivirus disclosed in Vellom would have been useful for formulating a herpesvirus-only composition. 
In response, the claims are not directed to a specific formulation and the concentration of the virus present in the clamed composition is not indicated in any of the instant claims. Further, the prior art has shown successful lyophilization of the labile herpesvirus; see the Loudon reference. Vellom teaches using known and characterized excipients in the prior art in preparing a formulation for lyophilization, including albumin (0.1%) as a stabilizer and histidine (10mM) and potassium glutamate (50mM) as buffer components. The Office suggests amending the claims so that they provide a specific formulation. 
Applicant argues that formulating a herpesvirus composition that retains sufficiently high infectious titer following storage and/or large-scale manufacturing steps, was in no way predictable. Applicant argues that the claimed invention required extensive experimentation, is not the product of mere routine optimization and that there was no reasonable expectation of success.
This is not persuasive. The claims are not directed to a specific formulation wherein all the ingredients are defined, including specific concentrations thereof as well as that of the actual virus. It is noted here that Loudon provides the successful lyophilization of the herpesvirus and it is considered routine in the arts to substitute excipients as well as optimize the concentrations thereof in order to achieve the successful lyophilization of a formulation.
The arguments are not persuasive.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648